Exhibit 10.31

The MENTOR Network

Human Services and Corporate Management Incentive Compensation Plan

Fourth Amendment and Restatement

dated December 16, 2013

Effective October 1, 2013



--------------------------------------------------------------------------------

Table of Contents

 

Purpose of Plan

     1   

Eligibility

     1   

Definitions

     1   

Minimum Threshold Requirement

     3   

Weighting of Performance Criteria

     3   

Calculation of Incentive Payouts

     3   

Calculating the Potential Payout

     4   

Applying Quality of Services or Work Rating to the Potential Payout

     4   

Discretionary Incentive Compensation

     6   

Distribution of 3% Discretionary Pool

     6   

Discretionary Divestitures

     6   

In the Event that Calculated Payouts Exceed Funds Available to Pay Incentive
Compensation

     6   

Administration

     7   

Plan Changes

     7   

Management of Financial Goals

     7   

Incentive Compensation Payouts

     7   

Approval of New Plan Entrants

     7   

Participant Termination Provisions

     8   

Terminations Without Cause and Voluntary Terminations

     8   

Involuntary Terminations for Cause

     8   

Retirement and Death

     8   

Special Provisions Relating to Position and Status Changes

     8   

Promotions and Job Transfers

     8   

Interruptions in Work

     9   

Plan Year and Effective Date

     9   

Plan Amendments

     9   

Exhibit A: Eligibility, Target IC Opportunity, and Weighting for Management
Positions

     10   

Exhibit B: Target IC Opportunity and Weighting for Executive Officer Positions

     11   

Annex 1: Performance Scales

     13   

Annex 2: Sample Incentive Compensation Calculation

     14   

 

ii



--------------------------------------------------------------------------------

Purpose of Plan

The purpose of The MENTOR Network Human Services and Corporate Management
Incentive Compensation Plan (the “Plan”) is to provide executives, management
and other employees in designated key positions with the opportunity to receive
an annual cash incentive award for achieving performance goals that align with
the business goals of The MENTOR Network (“The Network”).

Eligibility

Eligibility for participation in the Plan is limited to employees in the Human
Services operating groups and certain other management positions, specifically:
(i) Executive Officers (as such term is defined under the Securities Exchange
Act of 1934, as amended) and other employees whose positions are listed on
Exhibit B and (ii) employees whose positions are listed on Exhibit A. However,
the President (“President”), the Chief Financial Officer (“CFO”) and the Chief
Human Resources Officer (“CHRO”), acting together, may amend Exhibit A and
Exhibit B with respect to positions which are not Executive Officers. Employees
are not eligible to participate in the Plan if they are eligible for
participation under any other cash incentive plan of The Network, with the
exception of discretionary bonuses available to participants in the Mergers and
Acquisitions Bonus Plan and additional plans as may be specifically approved by
the President, CFO and CHRO from time to time.

Definitions

3% Discretionary Pool. The “3% Discretionary Pool” is a discretionary pool
budgeted each fiscal year as three percent of the total budgeted incentive
compensation. The actual pool amount is equal to three percent of the sum of the
Potential Payouts for all of the participants in the Plan. The discretionary
pool may be used to increase incentive compensation payouts for participants
whose calculated Potential Payout adjusted for quality of services/work rating
may not adequately reflect their performance; for example, to a high performer
within a state or other organizational unit that does not perform well. Awards
from the 3% Discretionary Pool are made at the sole discretion of the Chief
Executive Officer (“CEO”), other than awards to Executive Officers, which must
also be approved by the Compensation Committee.

Adjusted EBITDA. Earnings before interest, taxes, depreciation and amortization,
with adjustments, as reported to The Network’s equity sponsor.

Adjusted EBITDA/CTO. Adjusted EBITDA, CTO or both, as applicable to a particular
participant. Adjusted EBITDA/CTO excludes new start investments under immunity
and acquisitions other than tuck-ins (as determined by the CEO).

 

1



--------------------------------------------------------------------------------

Adjusted EBITDA/CTO Performance Level. Actual Adjusted EBITDA/CTO divided by
planned (or budgeted) Adjusted EBITDA/CTO as applicable to a given participant,
expressed as a percentage.

CTO. “CTO” means contribution to overhead for a given organizational unit within
The Network.

DSO. “DSO” means days sales outstanding. It is a measure of the average number
of days that it takes to collect revenue after a sale has been made.

DSO Modifier. “DSO Modifier” means the percentage amount by which a Potential
Payout will be increased or decreased based on the actual DSO achieved as of the
last day of the fiscal year compared to the target DSO set by the CEO, in
consultation with the CFO and the applicable Operating Group President and
Functional Head.

IC Payout Level. The percentage incentive compensation payout that is associated
with actual Adjusted EBITDA/CTO and Revenue performance achieved against plan,
as shown on the applicable Performance Scale in Annex 1. A given Performance
Level corresponds to an IC Payout Level, ranging from 50.0% to 150.0%, which is
factored into the Potential Payout calculation. For Network Adjusted EBITDA/CTO
and Revenue, the Performance Level scale ranges from 92.5% to 107.5%. For Human
Services organizational unit Adjusted EBITDA/CTO and Revenue, the Performance
Level scale ranges from 92.5% to 104.0%. In cases where actual Adjusted
EBITDA/CTO and/or Revenue performance falls between two performance points in
the Performance Scale table, the IC Payout Level used for the Potential Payout
calculation will fall proportionately between the two IC Payout Level
percentages in the table.

Potential Payout. A participant’s “Potential Payout” is the amount of incentive
compensation potentially payable to a participant based on Network and/or
organizational unit performance, before reduction of up to 50 percent based on
quality of services and/or quality of work, as determined by the participant’s
supervisor, and before application of the DSO Modifier (if applicable).

Reallocation Pool. Unallocated (or forfeited) incentive compensation as a result
of unsatisfactory quality of services/work, which forms a pool of residual
dollars for potential reallocation by the applicable Operating Group President
or Functional Head.

Revenue. As measured in The Network’s financial statements, excluding new start
investments under immunity and acquisitions other than tuck-ins (as determined
by the CEO).

Revenue Performance Level. Actual Revenue achieved for the fiscal year divided
by planned (or budgeted) Revenue for that year, expressed as a percentage.

Target IC Opportunity. The amount a given participant may earn under the Plan if
the applicable planned (or budgeted) financial targets are achieved and the
participant receives a satisfactory rating for quality of services/work. This
amount is calculated by multiplying the participant’s annual salary by the
applicable Target IC% shown in Exhibit A or Exhibit B. A

 

2



--------------------------------------------------------------------------------

participant’s “Target IC Opportunity” is based on the participant’s level of
responsibility for and impact on The Network’s business goals. Refer to Exhibit
A for management and other key positions, and to Exhibit B for Executive
Officers and others.

Minimum Threshold Requirement

The minimum actual performance level required for a participant to receive
incentive compensation is 92.5 percent of the planned Adjusted EBITDA/CTO target
goal for The Network or an organizational unit, whichever is applicable to the
participant. If the minimum threshold requirement is not met, the participant
will not receive any incentive compensation unless the participant is awarded
discretionary incentive compensation.

In the case of participants whose incentive compensation is based on both The
Network’s and an organizational unit’s performance, the minimum threshold
requirement applies separately to each. That is, if The Network does not achieve
the minimum threshold, then the participant will not receive the portion of the
incentive compensation based on The Network’s performance. Similarly, if the
organizational unit does not achieve the minimum threshold, then the participant
will not receive the portion of incentive compensation based on the
organizational unit’s performance.

Weighting of Performance Criteria

For purposes of calculating a participant’s incentive compensation, weighting
between The Network’s and organizational unit’s Adjusted EBITDA/CTO and Revenue
performance is determined according to a participant’s position, as set out on
Exhibits A and B.

For purposes of calculating a participant’s incentive compensation, the
weighting between Revenue and Adjusted EBITDA and/or CTO is determined each year
by the Compensation Committee.

Calculation of Incentive Payouts

Plan participants are eligible to receive incentive compensation based on The
Network’s and/or their organizational unit’s EBITDA/CTO and revenue performance
and their quality of services/work and for certain participants, DSO
performance. The principle steps for calculating a participant’s incentive
compensation payout are as follows:

 

1. Calculate the participant’s Potential Payout.

 

2.

Determine the participant’s rating for quality of services/work, then calculate
the portion of the Potential Payout that will be paid to the participant based
on the results. If participant achieves a satisfactory rating (100 percent) for
quality of services/work (including workforce management and employee
engagement), then the participant’s payout will equal the

 

3



--------------------------------------------------------------------------------

  Potential Payout calculated in Step 1. However, if the participant’s rating is
less than satisfactory (that is, less than 100 percent), the Potential Payout
calculated in Step 1 will be reduced by as much as 50 percent.

 

3. If the participant’s position is listed on Exhibit C, then such participant’s
Potential Payout may be adjusted further based on the DSO performance level
achieved by the applicable organizational unit for the fiscal year then ended.

 

4. If applicable, add discretionary incentive compensation to the amount
calculated in Step 1 and Step 3 (if applicable) above. Discretionary incentive
compensation may be added from the Reallocation Pool and/or the 3% Discretionary
Pool.

Calculating the Potential Payout

To calculate a participant’s Potential Payout described in Step 1 above, the
following steps apply:

 

1. Determine if the Adjusted EBITDA/CTO Performance Level meets the minimum
threshold requirement (i.e., 92.5 percent of planned performance).

If the Adjusted EBITDA/CTO Performance Level does not meet the minimum threshold
requirement, then the participant’s Potential Payout is zero. If the minimum
threshold requirement is met, then proceed to the next step.

 

2. Determine the IC Payout Level associated with the EBITDA/CTO Performance
Level determined in Step 1 using the Performance Scale set out on Annex 1.

 

3. Calculate the portion of the participant’s Potential Payout attributable to
Adjusted EBITDA/CTO performance by multiplying the participant’s Target
Incentive Compensation by the applicable weighting, as determined by the
Compensation Committee for that fiscal year, and then by the IC Payout Level
determined in Step 2.

 

4. Determine the Revenue Performance Level for The Network and/or the
organizational unit, whichever is applicable to the participant, and then
determine the IC Payout Level associated with the Revenue Performance Level
using the Performance Scale set out on Annex 1.

 

5. Calculate the portion of the participant’s Potential Payout attributable to
Revenue performance by multiplying the participant’s Target Incentive
Compensation by the applicable weighting, as determined by the Compensation
Committee for that fiscal year, and then by the IC Payout Level determined in
Step 4.

 

6. Sum the amounts calculated in Steps 3 and 5 to obtain the Potential Payout.

Applying Quality of Services or Work Rating to the Potential Payout

7. When quality of services or work score is satisfactory or better (a score of
100 percent), the Potential Payout is unaffected. When quality is assessed as
less than satisfactory (a score of less than 100 percent), the Potential Payout
is modified. Human Services positions that are set

 

4



--------------------------------------------------------------------------------

forth on Exhibit A are rated based on quality of services of the participant’s
applicable organizational unit, including factors such as licensure issues and
restrictions, workforce management and employee engagement. Other positions (as
set forth on Exhibits A and B) are rated based on an individual participant’s
quality of work, including factors such as quality of management, employee
engagement, achievement of assigned goals, completion of assigned projects, and
contributions to the achievement of departmental or company goals. A
participant’s ratings must be certified by the participant’s supervisor and:
(i) the Operating Group President for a Vice President of Operations; (ii) the
Vice President of Operations, for all other Operations positions; (iii) the
functional head, or chief, of a corporate function (the “Functional Head”), for
corporate positions. The Executive Chairman and CEO will certify quality ratings
for the Executive Officers reporting to each of them, respectively, and the
Compensation Committee will approve and certify the quality rating for the
Executive Chairman and CEO.

8. The participant’s supervisor will assign a percentage score ranging from
0 percent to 100 percent, where 100 percent represents a satisfactory quality
rating (and a deduction of 0) and 0 percent represents the lowest possible
quality rating (and a deduction of 50 percent).

9. If the participant’s rating is satisfactory (100 percent), then the
percentage score is multiplied by the Potential Payout, resulting in no decrease
in a participant’s potential payout. If a participant’s rating is less than
satisfactory (or less than 100 percent), then the following calculation must
occur:

 

Step A    Subtract 100% from the participant’s rating percentage (“Step A
Amount”) Step B    Multiply the Step A Amount by 50% (“Step B Amount”) Step C   
Multiply the Potential Payout by the Step B Amount (the “Step C Amount”) Step D
   Subtract the Potential Payout from the Step C Amount

10. If the participant’s rating is less than satisfactory, the Quality Modifier
(as determined above) will yield a calculation of an individual’s incentive
compensation ranging from 50 percent to 100 percent of the Potential Payout as
initially calculated.

Applying the DSO Modifier

To calculate the amount of a participant’s awarded payout if such participant is
subject to the DSO Modifier described in “Calculation of Incentive Payouts”
above, the following steps apply:

11. Review Exhibit C and determine if the participant holds a position for which
DSO performance will be taken into account and the organizational level at which
DSO performance will be evaluated. If the participant is not subject to the DSO
Modifier, then the participant’s payout will be equal to the Potential Payout
adjusted for quality of service or work as calculated in Steps 1 through 10
above. If the participant is subject to the DSO Modifier, then proceed to the
next step.

 

5



--------------------------------------------------------------------------------

12. Determine the DSO Modifier associated with the DSO performance level
achieved by the organizational unit using the performance scale set out on Annex
2.

13. Multiply the DSO Modifier by the Potential Payout adjusted for quality of
services or work calculated in Steps 1 through 10 above. In no event shall a
participant’s Potential Payout be decreased or increased by more than 10% of the
amount of the Potential Payout as a result of the application of the DSO
Modifier.

For an example of an incentive compensation payout calculation, refer to Annex
3.

Discretionary Incentive Compensation

In cases where a participant’s performance may not be adequately rewarded by the
calculations above, additional compensation may be awarded from the 3%
Discretionary Pool, as detailed below, and/or the Reallocation Pool (established
when quality of services/work ratings are less than satisfactory). Awards from
the Reallocation Pool will be made in the discretion of the applicable Operating
Group President or Functional Head, except for additions to payouts for
Executive Officers, whose additions must be recommended by the CEO and approved
by the Compensation Committee.

Distribution of 3% Discretionary Pool

Based on actual Network Adjusted EBITDA and Revenue performance, the planned (or
budgeted) 3% Discretionary Pool will be adjusted so that it is three percent of
the total potential pool. The 3% Discretionary Pool shall be available for
increases to incentive compensation payouts to any participant, which payouts
shall be approved by the CEO, except for additions to payouts for Executive
Officers, whose additions must be recommended by the CEO and approved by the
Compensation Committee.

Discretionary Divestitures

Notwithstanding the foregoing, if a participant engages in or bears
responsibility for exceptionally poor conduct or poor performance during the
fiscal year, he or she may not be entitled to receive any incentive compensation
whatsoever, regardless of the Potential Payout calculation and ratings for
quality of services/work. The decision to divest a participant will be made by:
(i) the President and the Operating Group President, for Operations positions;
(ii) the CEO and Functional Head, for corporate positions; or (iii) the
Compensation Committee, for Executive Officers.

In the Event that Calculated Payouts Exceed

Funds Available to Pay Incentive Compensation

In the event that the total calculated incentive payouts, after taking into
account any discretionary redistributions of unallocated incentive compensation,
exceed the funds that are available to pay incentive compensation, all payouts
will be reduced proportionately based on the funds available.

 

6



--------------------------------------------------------------------------------

Administration

Plan Changes

The Compensation Committee must approve the Plan and any changes to the Plan,
except that the President, CFO and CHRO, acting together, may amend Exhibit A
and/or Exhibit B to the extent such amendments do not relate to Executive
Officers.

Management of Financial Goals

For each fiscal year, the Compensation Committee must approve:

 

  •   The Adjusted EBITDA and Revenue performance goals that will be used for
measuring Cambridge Operating Group, Redwood Operating Group and Network
performance;

 

  •   The weighting between Adjusted EBITDA and Revenue that will be used to
calculate performance under the Plan; and

 

  •   The actual performance results for Cambridge Operating Group, Redwood
Operating Group and the Network that will be used as the basis for calculating
incentive compensation payouts.

The CEO, President and CFO must approve actual performance results for
organizational units as compared to the budgeted (i.e., planned) goals approved
by management.

Incentive Compensation Payouts

Each fiscal year, the Compensation Committee must approve all incentive
compensation payouts for Executive Officers. The CEO and President must approve
all other incentive compensation payouts. If either the CEO or the President is
not available to sign approval of the payments, then the CFO or the CHRO may
co-sign approval.

Approval of New Plan Entrants

The Compensation Committee must approve any new Executive Officer entering the
plan and the applicable performance weightings and incentive compensation payout
opportunities.

Approval of new entrants other than Executive Officers is based on whether an
employee’s position has been approved for plan participation (as set forth on
Exhibit A or Exhibit B). New participants (other than Executive Officers and
other than those set forth on Exhibit A or Exhibit B) must be approved for entry
into the Plan by the President, CFO and CHRO.

 

7



--------------------------------------------------------------------------------

Participant Termination Provisions

Terminations Without Cause and Voluntary Terminations

Plan participants whose employment is terminated without cause or who terminate
employment voluntarily before the actual payment date of incentive compensation,
other than by retirement, will not be eligible for any incentive payout under
the Plan, with the exception of specific situations that are approved by the CEO
or, in the case of payouts for Executive Officers, approved by the Compensation
Committee.

Involuntary Terminations for Cause

Plan participants whose employment is involuntarily terminated for cause will
not be eligible for incentive payouts under the Plan under any circumstances.
“Cause” shall mean any of the following: (i) theft or embezzlement, or attempted
theft or embezzlement, of money or property of the Company or any subsidiary,
perpetration or attempted perpetration of fraud, or participation in a fraud or
attempted fraud, on the Company or any subsidiary, or any third party, or
unauthorized appropriation of, or attempt to misappropriate, any tangible or
intangible assets or property of the Company or any subsidiary; (ii) any act or
acts of disloyalty, misconduct, or moral turpitude injurious to the interest,
property, operations, or business reputation of the Company or any subsidiary;
(iii) material violation of any agreement with the Company or any serious
violation of the Company’s policies, including its Code of Conduct; or
(iv) failure or inability (other than by reason of disability) to carry out
effectively a participant’s duties and obligations to the Company and its
subsidiaries or to participate effectively and actively in the management of the
Company and its subsidiaries, as determined in the reasonable judgment of the
CEO or, with respect to the Executive Chairman and/or CEO, the Compensation
Committee.

Retirement and Death

Plan participants whose employment terminates because of retirement or death are
eligible to receive an incentive compensation payout. The payout will be
calculated based upon actual Network and/or organizational unit performance for
the full fiscal year and the quality rating for the portion of the year that the
individual was employed, and the resulting amount prorated for the portion of
the year that was worked. Any incentive compensation payout that is earned will
be paid at the normal payout date for all Plan participants.

Special Provisions Relating to Position and Status Changes

Promotions and Job Transfers

Plan goals and payout weightings may be reestablished for an individual
participant upon transfer or promotion to a new position. Unless otherwise
determined by the CEO, incentive payouts will be calculated based upon the
participant’s position and base salary as of the last day of the fiscal year.

 

8



--------------------------------------------------------------------------------

Interruptions in Work

A long-term illness or disability will not affect the eligibility of an employee
to participate in the Plan. Actual performance achieved will be evaluated and
the corresponding incentive payout will be prorated based upon the amount of
time worked during the performance period.

“Disability” shall mean the inability, due to illness, accident, injury,
physical or mental incapacity, or other disability, of any participant to carry
out effectively his or her duties and obligations to the Company or to
participate effectively and actively in the management of the Company for a
period of at least 90 consecutive days or for shorter periods aggregating at
least 90 days (whether or not consecutive) during any 180-day period, as
determined in the reasonable judgment of the CEO, or in the case of an Executive
Officer, the Compensation Committee.

Special assignments generally will not affect either the target goals or
incentive payout, except as may be reflected in a participant’s performance
review rating. However, if the special assignment is of a significant nature or
duration, Plan goals may be reestablished and incentive payouts prorated based
on the time spent in each position during the performance period.

Plan Year and Effective Date

The Plan year is the fiscal year, which starts on October 1st and ends on
September 30th. The effective date of this amended and restated plan is
October 1, 2013.

Plan Amendments

The MENTOR Network reserves the right to amend this Plan at any time, including
termination of the Plan, without prior notice to participants.

 

9



--------------------------------------------------------------------------------

Exhibit A: Eligibility, Target IC Opportunity, and Weighting for Management
Positions

 

Eligible Positions   

Target IC%

Opportunity

   

Network

Weighting

   

Organizational

Unit Weighting

 

Operations and Filed Management Positions

      

Vice President, Operations

     30 %      25 %      75 % 

Vice President, CFO

     30 %      25 %      75 % 

Vice President, Field HR

     30 %      25 %      75 % 

Vice President, Quality Assurance

     30 %      25 %      75 % 

Senior Executive Director

     25 %      25 %      75 % 

Executive Director

     20 %      0 %      100 % 

State Director

     20 %      0 %      100 % 

HR Director

     15 %      25 %      75 % 

Operations Director

     15 %      0 %      100 % 

Area Director

     10 %      0 %      100 % 

Program Manager II

     10 %      0 %      100 % 

Senior Business Director

     20 %      25 %      75 % 

Business Director

     15 %      25 %      75 % 

Business Manager

     10 %      0 %      100 % 

State Accounting Manager

     10 %      0 %      100 % 

Director (Regional level HR & QA)

     10 %      25 %      75 % 

Corporate (all positions at levels indicated below)

      

Vice President

     30 %      100 %      0 % 

Senior Director

     20 %      100 %      0 % 

Director

     15 %      100 %      0 % 

Manager

     10 %      100 %      0 % 

Manager (Designated Field)

     10 %      100 %      0 % 

 

10



--------------------------------------------------------------------------------

Exhibit B: Target IC Opportunity and Weighting for Executive Officer Positions

 

Position

   Target IC Payout
Opportunity     Network     Operating Group  

Executive Chairman

     100 %      100 %      0 % 

CEO

     100 %      100 %      0 % 

President & CEO

     100 %      100 %      0 % 

President & COO

     75 %      100 %      0 % 

Operating Group Presidents

     50 %      25 %      75 % 

All Other Executive Officers

     50 %      100 %      0 % 

 

11



--------------------------------------------------------------------------------

Exhibit C: Individuals Responsible for DSO and Level at Which DSO Measured

 

Position

  

Level at Which DSO Measured

The MENTOR Network Human Services and Corporate Management Incentive
Compensation Plan Executive Chairman of the Board    Network CEO    Network
President & CEO    Network President & COO    Network CFO    Network CIO   
Network VP, Corporate Finance    Network Sr. Director, Finance Shared Services
   Network Manager, Accounts Receivable (Finance Shared Services)    Based on
book of business President, Cambridge Operating Group    Cambridge Operating
Group VP, CFO, Cambridge Operating Group    Cambridge Operating Group President,
Redwood Operating Group    Redwood Operating Group VP, CFO, Redwood Operating
Group    Redwood Operating Group VP, AR/Billing Services    Network VPO   
Region Sr. Executive Director    State Executive Director    State State
Director    State Sr. Operations Director    State Operations Director (if
heading up a State)    State Sr. Business Director    Region Business Director
   Region Sr. Business Manager    State(s) Business Manager    State

 

12



--------------------------------------------------------------------------------

Annex 1: Performance Scales

 

     IC Payout Level Based on Performance        Network
Performance
Level
(Revenue
and EBITDA)     IC
Payout
Level     Human
Services
Performance
Level (Org
Unit
Revenue and
EBITDA/CTO)     IC
Payout
Level        107.5 %      150.0 %           106.0 %      140.0 %      104.0 %   
  150.0 %       104.5 %      130.0 %      103.0 %      137.5 %       103.0 %   
  120.0 %      102.0 %      125.0 %       101.5 %      110.0 %      101.0 %     
112.5 % 

Target (Plan)

     100.0 %      100.0 %      100.0 %      100.0 %       98.5 %      90.0 %   
  98.5 %      90.0 %       97.0 %      80.0 %      97.0 %      80.0 %       95.5
%      70.0 %      95.5 %      70.0 %       94.0 %      60.0 %      94.0 %     
60.0 %       92.5 %      50.0 %      92.5 %      50.0 % 

 

13



--------------------------------------------------------------------------------

Annex 2: DSO Modifier

 

If the DSO performance level achieved is:

   Then the modifier equals:  

107.5% or greater

     –10.0 % 

At least 105.0% but less than 107.5%

     –5.0 % 

At least 102.5% but less than 105.0%

     –2.5 % 

At least 97.5% but less than 102.5%

     0.0 % 

At least 95.0% but less than 97.5%

     2.5 % 

At least 92.5% but less than 95.0%

     5.0 % 

Less than 92.5%

     10.0 % 

 

14



--------------------------------------------------------------------------------

Annex 3:

Sample Incentive Compensation Calculation

 

15



--------------------------------------------------------------------------------

Sample Incentive Compensation Calculations

Example #1:

 

General Information     Fiscal Year Results             

Employee

     Brown, Jane     

CTO Performance Level

     97.00 %   

Job Title

     State Director     

CTO Payout Level

     80.00 %   

Annual Salary

   $ 50,000     

Revenue Performance Level

     101.00 %   

Target IC %

     15 %   

Revenue Payout Level

     112.50 %   

Target IC $

   $ 7,500     

Combined Payout Level

     96.25 %   

Network Weighting

     0 %   

DSO Actual

     48 days     

Org Unit Weighting

     100 %   

DSO Performance Level

     102.1 %   

CTO Weighting

     50 %   

DSO Modifier

     0.0 %        

Rating

     90 %   

Revenue Weighting

     50 %   

IC Payout Calculation

    

DSO Target

     47 days     

Potential Payout

   $ 7,219          

Payout After Quality Modifier

   $ 6,497          

DSO Modifier

   $ 0          

Discretionary Awards

   $ 0          

IC Payout

   $ 6,497      Example #2:           General Information     Fiscal Year
Results    Network     Org Unit  

Employee

     Smith, Robert          

Job Title

     Business Director     

CTO Performance Level

     94.00 %      97.00 % 

Annual Salary

   $ 50,000     

CTO Payout Level

     60.00 %      80.00 % 

Target IC %

     15 %   

Revenue Performance Level

     101.50 %      101.00 % 

Target IC $

   $ 7,500     

Revenue Payout Level

     110.00 %      112.50 % 

Network Weighting

     25 %   

Combined Payout Level

     85.00 %      96.25 % 

Org Unit Weighting

     75 %   

DSO Actual

       44 days        

DSO Performance Level

       93.6 % 

CTO Weighting

     50 %   

DSO Modifier

       5.0 % 

Revenue Weighting

     50 %   

Quality Modifier

     100 %   

DSO Target

     47 days     

IC Payout Calculation

         

Potential Payout

   $ 7,008          

Payout after Quality Modifier

   $ 7,008          

Payout After DSO Modifier

   $ 7,358          

Discretionary Awards

   $ 1,000          

IC Payout

   $ 8,358     

 

16